DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on3/31/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21, 23-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Lee et al (US Publication No. 2017/0207095).
Regarding claim 21, Lee discloses a method, comprising: forming a fin structure on a substrate with a first fin portion and a second fin portion Fig 6A-6B; forming an insulating layer on the substrate adjacent to the fin structure Fig 6A-6B; forming an isolation structure on the insulating layer abutting bottom sidewalls of the second fin portion Fig 8; etching the second fin portion to form a recessed fin portion Fig 9; and forming a source/drain (S/D) structure on the recessed fin portion with first and second facets proximal to first and second top corners of the first fin portion, respectively, and parallel to (111) crystal planes Fig 10-13.


Regarding claim 23, Lee discloses wherein forming the S/D structure comprises growing an epitaxial structure with a top surface substantially parallel to a top surface of the first fin portion Fig 10-13.
	Regarding claim 24, Lee discloses wherein forming the S/D structure comprises growing an epitaxial structure with a side surface in physical contact with a side surface of the first fin portion Fig 6A-6B, Fig 10-13.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2017/0207095) in view of Kim et al (US Publication No. 2015/0206956).
Regarding claim 10, Lee discloses a method, comprising: forming a fin structure that comprises a first portion and a second portion proximate to the first portion Fig 6A-6B; forming a gate structure Fig 6A-6B, 40 on the first portion of the fin structure Fig 6A-6B; recessing the second portion of the fin structure Fig 9; and growing a source/drain (S/D) epitaxial structure on the recessed second portion of the fin structure, wherein growing the S/D epitaxial structure Fig 10 comprises: exposing the recessed second portion of the fin structure to a precursor and one or more reactant gases to form a portion of the S/D epitaxial structure ¶0054; exposing the portion of the S/D structure to an etching chemistry ¶0059-0060, 0072-0074. Lee discloses all the limitations except for the hydrogen treatment. 
Whereas Kim discloses exposing the portion of the S/D epitaxial structure to a hydrogen treatment to enhance growth of the S/D epitaxial structure ¶0099. Lee and Kim are analogous art because they are directed to FinFet devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the treatment and include Hydrogen treatment process to improve device performance.
Regarding claim 12, Kim discloses wherein exposing the portion of the S/D epitaxial structure to the hydrogen treatment comprises exposing the portion of the S/D epitaxial structure to a hydrogen gas or to hydrogen radicals generated by an ion-free remote plasma¶0098-0099.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2017/0207095) and Kim et al (US Publication No. 2015/0206956) and in further view of Chew et al (US Publication No. 2010/0167505).
Regarding claim 11, Lee discloses all the limitations except for the HCl exposure. Whereas Chew discloses exposing the portion of the S/D epitaxial structure to the etching chemistry comprises exposing the fin structure to hydrochloric acid vapors ¶0032. Lee and Chew are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the etching/deposition gas of Lee and incorporate the teachings of Chew to have better control of the epi growth rate.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2017/0207095) and Kim et al (US Publication No. 2015/0206956) in view of Dube et al (US Publication No. 2017/0178962).
Regarding claims 13 and 14, Lee discloses all the limitations except for the process of the hydrogen treatment. Whereas Dube discloses wherein exposing the portion of the S/D epitaxial structure to the hydrogen treatment comprises converting chlorine-terminated surfaces of the S/D epitaxial structure to hydrogen-terminated surfaces or  wherein exposing the portion of the S/D epitaxial structure to the etching chemistry comprises terminating surfaces of the S/D epitaxial structure with chlorine atoms ¶0023, 0027-0030. Lee and Dude are analogous art because they are directed to FinFet devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the treatment and include Hydrogen treatment process to improve device performance.



Claims 15-20, 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2017/0207095) in view of Dube et al (US Publication No. 2017/0178962).
Regarding claim 15, Lee discloses a method, comprising: forming a fin structure on a substrate Fig 6A-6B; forming a gate structure Fig 6A-6B, 40 on a portion of the fin structure Fig 6A-6B; etching portions of the fin structure adjacent to the gate structure Fig 9; and growing a source/drain (S/D) epitaxial structure on the etched portions of the fin structure, wherein growing the S/D epitaxial structure Fig 10 comprises: partially growing the S/D epitaxial structure on the etched portions of the fin structure¶0054; exposing the portion of the S/D structure to an etching chemistry ¶0059-0060, 0072-0074. Lee discloses all the limitations except for the hydrogen treatment and the type of the etching chemistry. 
Whereas Dube discloses wherein the etching chemistry terminates surfaces of the partially-grown S/D epitaxial structure with chlorine atoms ¶0029; and treating the partially-grown S/D epitaxial structure with hydrogen to enhance a growth rate of the partially-grown S/D epitaxial structure in a direction perpendicular to an (111) crystal plane ¶0023, 0027-0030. Lee and Dude are analogous art because they are directed to FinFet devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the treatment and include Hydrogen treatment process to improve device performance.
	Regarding claim 16, Dube discloses wherein treating the partially-grown S/D epitaxial structure comprises exposing the partially-grown S/D epitaxial structure to hydrogen gas or ion-free hydrogen radicals¶0027-0030.
	Regarding claim 17, Dube discloses  wherein growing the S/D epitaxial structure comprises forming a S/D epitaxial structure with adjoining (111) facets forming an angle greater than about 70 Fig 2A-2B ¶0023. Dube discloses all the limitations except for the shape. It would have been an obvious matter of design choice to modify the shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 18, Dube discloses wherein growing the S/D epitaxial structure comprises growing a S/D epitaxial structure with top (1 11) facets having a distance from top corners of the fin structure covered by the gate structure. It would have been an obvious matter of design choice to modify the shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the distance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980).
Regarding claim 19, Dube discloses wherein treating the partially-grown S/D epitaxial structure comprises terminating surfaces of the partially-grown S/D epitaxial structure with hydrogen atoms ¶0023, 0027-0030.
Regarding claim 20, Dube discloses wherein treating the partially-grown S/D epitaxial structure comprises converting chlorine-terminated surfaces of the partially-grown S/D epitaxial structure to hydrogen-terminated surfaces ¶0023, 0027-0030.
Regarding claim 28, Dube discloses wherein forming the S/D structure comprises: growing an epitaxial structure on the recessed fin portion; and performing a hydrogen treatment on the epitaxial structure ¶0023, 0027-0030.
Claims 22, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2017/0207095).
	Regarding claim 22, Lee discloses all the limitations except for the shape. It would have been an obvious matter of design choice to modify the shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 25 and 26, Lee discloses all the limitations except the width of the epitaxial structure. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the width, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980). It has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F. 2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F .2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F .2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F .2d 669, 149 USPQ 47 (CCPA 1966).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2017/0207095) in view of Chew et al (US Publication No. 2010/0167505).
Regarding claim 27, Lee discloses all the limitations except for the HCl exposure. Whereas Chew discloses wherein forming the S/D structure comprises: exposing the epitaxial structure to hydrochloric acid vapors to terminate surfaces of the epitaxial structure with chlorine atoms ¶0032. Lee and Chew are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the etching/deposition gas of Lee and incorporate the teachings of Chew to have better control of the epi growth rate.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US Publication No. 2017/0207095) in view of Kim et al (US Publication No. 2015/0206956).
Regarding claim 29, Lee discloses all the limitations except the arrangement of the S/D. Whereas Kim discloses forming a gate structure on the first fin portion, wherein the gate structure abuts a portion of a side surface of the S/D epitaxial structure Fig 6A. Lee and Kim are analogous art because they are directed to FinFet devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of the S/D structure of Lee and incorporate the teachings of Kim as a matter of design choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811